GLD-352                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-2489
                                     ___________

                          UNITED STATES OF AMERICA

                                          v.

                               ROBERT F. SKEFFERY,
                                 a/k/a Clyde Ferron

                             ROBERT F. SKEFFERY,
                                            Appellant
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                       (D.C. Criminal No. 3:05-cr-00002-001)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 25, 2013
             Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                            (Opinion filed: August 6, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Robert Skeffery is a citizen of Jamaica whose criminal and immigration histories

are somewhat convoluted. For the purposes of this appeal, we look to his 2006
conviction (in the United States District Court for the Western District of Pennsylvania)

for possession with intent to distribute less than fifty kilograms of marijuana, which we

affirmed in 2008. See generally United States v. Skeffery, 283 F. App’x 75 (3d Cir.

2008). Skeffery has filed a belated petition for writ of coram nobis, arguing that this

conviction and sentence are “constitutionally invalid due to” Fed. R. Crim. P. 11(c),

Fifth, Sixth, and Fourteenth Amendment violations. He alleges that he was not properly

informed of the immigration consequences of his decision to plead guilty. The District

Court denied relief, and Skeffery now seeks our review.1

       The District Court’s decision was proper. As the District Court pointed out,

Skeffery specifically waived his right to collaterally attack his plea,2 and we see nothing

in the record that would suggest either that the waiver was infirm or that enforcing it

would work a miscarriage of justice. See United States v. Mabry, 536 F.3d 231, 237–39

(3d Cir. 2008). And there would be no injustice because the theory upon which Skeffery



1
  “In federal courts the authority to grant a writ of coram nobis is conferred by the All
Writs Act, which permits ‘courts established by Act of Congress’ to issue ‘all writs
necessary or appropriate in aid of their respective jurisdictions.’” United States v.
Denedo, 556 U.S. 904, 911 (2009) (quoting 28 U.S.C. § 1651(a)). “The District Court
had jurisdiction over the petition under 28 U.S.C. § 1651(a), in aid of its jurisdiction
pursuant to 18 U.S.C. § 3231. We have jurisdiction under 28 U.S.C. § 1291. We review
the District Court’s legal conclusions de novo and its factual findings for clear error.”
Mendoza v. United States, 690 F.3d 157, 159 (3d Cir. 2012) (citation omitted).
2
 In its decision, the District Court emphasized that coram nobis is a rare remedy only
available in limited situations, and is not coterminous with relief available under 28
U.S.C. § 2255. We agree that obtaining coram nobis relief is a more-daunting task than
succeeding under § 2255. See, e.g., Mendoza, 690 F.3d at 159. However, in light of
                                             2
relies is no longer valid; as the Supreme Court recently held, Padilla v. Kentucky, 130 S.

Ct. 1473 (2010), announced a “new rule,” and “defendants whose convictions became

final prior to Padilla therefore cannot benefit from its holding.” Chaidez v. United States,

133 S. Ct. 1103, 1113 (2013). Thus, regardless of whether he was fully apprised by

counsel of the immigration consequences of his plea, Skeffery has no colorable claim of

ineffective assistance of counsel.

       Because no substantial question is presented by this appeal, we will summarily

affirm the judgment of the District Court. See Murray v. Bledsoe, 650 F.3d 246, 248 (3d

Cir. 2011) (per curiam); see also 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




Skeffery’s waiver and the invalidity of his claim, we do not reach the issue of the scope
of coram nobis.
                                             3